Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 1 of 9




                                        EXHIBIT A-3




                                        EXHIBIT A-3
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 2 of 9




                                                            DATE FILED: February 1, 2021 5:34 PM
DISTRICT COURT, COUNTY OF SAN JUAN                          FILING ID: A26FD1C985C6E
1557 Greene Street                                          CASE NUMBER: 2021CV30001
Silverton, CO 81433
Phone: 970-387-8040
Cascade Village Community Association, a Colorado
nonprofit corporation,
Plaintiff,

v.
                                                                  ▲COURT USE ONLY▲
American Family Mutual Insurance Company, a Wisconsin
corporation
Defendant.

ATTORNEYS FOR PLAINTIFF:
                                                                  Case No.
Thomas W. Henderson, Reg. No. 16892
                                                                  Ctrm/Div:
Nelson P. Boyle, Reg. No. 39525
Burg Simpson Eldredge Hersh & Jardine, P.C.
40 Inverness Drive East
Englewood, Colorado, 80112
Phone No.:    (303) 792-5595
Fax No.:      (303) 708-0527
Email:         thenderson@burgsimpson.com
              nboyle@burgsimpson.com


                            COMPLAINT AND JURY DEMAND

       Plaintiff, Cascade Village Community Association, a Colorado nonprofit corporation, by
and through its undersigned counsel, herewith states and avers the following as its Complaint and
Jury Demand against Defendant, American Family Mutual Insurance Company, a Wisconsin
corporation:

                                          I.      Parties

       1.    Plaintiff, Cascade Village Community Association (“Cascade Village”), is a
Colorado nonprofit corporation with its principal place of business located in San Juan County,
Colorado.
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 3 of 9




      2.      Defendant, American Family Mutual Insurance Company (“American Family”), is
a Wisconsin corporation that is authorized to transact insurance business in Colorado.

                                    II.          Jurisdiction and Venue


        3.     This Court has subject matter jurisdiction over this action pursuant to the
Constitution of the State of Colorado, Article VI, Section 9, as the court of general jurisdiction for
the State of Colorado.

        4.      This Court has personal jurisdiction over American Family because it is authorized
to transact insurance business and does transact insurance business in Colorado.

        5.     Venue is proper in the County of San Juan pursuant to C.R.C.P. 98(c)(1), because
Plaintiff Cascade Village’s principal place of business is in the County of San Juan.

                                          III.      General Allegations

      6.        Cascade Village incorporates herein, as if fully set forth, all allegations set forth
elsewhere in this Complaint.

       7.     Cascade Village owns certain property, including the roofs, skylights and other
property at the condominiums and townhomes located at Cascade Village (hereinafter, “the
Property”).

        8.     Cascade Village insured the Property pursuant to an insurance policy issued by
American Family, which policy included insurance coverage on a replacement cost basis for the
Property that was assigned Policy Number 05XZ5872-19, with effective dates of July 1, 2018 to
July 1, 2019 (hereinafter, “the Policy”).

        9.     The Policy provided all risks coverage for the Property, except as excluded or
limited.

       10.     During the winter of 2019, several large snowstorms struck the area where the
Property is located, depositing feet of snow on the roofs.

        11.     Due to the dangers posed by the weight of snow and ice, and also ice damming,
Cascade Village hired local snow removal companies to use their best efforts to remove the snow
and ice these storms repeatedly left behind.

       12.      American Family expressly warned Cascade Village in a “risk prevention report”
to be vigilant about removing heavy snow and ice in an effort to avoid damage from weight of
snow and ice and ice damming.

       13.    In spite of Cascade Village’s efforts, the weight of snow and ice and ice damming
from the winter snow storms in 2019 caused significant damage to the roofs at the property.

                                                      2
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 4 of 9




      14.   As a result of the damage from the weight of snow and ice and ice damming, the
condominium and townhome roofs at the Property need to be replaced.

      15.     Damage to the roofs at the Property caused by and/or resulting from the weight of
snow and ice and ice damming is a Covered Cause of Loss under the Policy.

       16.    Cascade Village made a claim to American Family under the Policy for the
replacement cost of the roofs to the condominiums and townhomes, in the amount of $1,361,975.

       17.    Cascade Village has satisfied all conditions precedent to making its claim for the
replacement costs of the condominium and townhome roofs at the Property.

        18.    American Family’s original adjuster, Joe Pace, inspected the roofs at the Property
in July of 2019, at which time this adjuster concluded that the roofs at the Property needed to be
replaced due to damage from weight of snow and ice and ice damming.

        19.    In an email dated February 26, 2020, a different American Family adjuster agreed
that the original adjuster “did in fact recommend that the roofs on the property needed to be
replaced.”

       20.     In the same February 26, 2020 email, the American Family adjuster agreed that
“the policy does offer coverage for damages related to weight of snow and ice.”

        21.    In a letter dated August 26, 2020 to Cascade Village’s representative, American
Family agreed that Cascade Village’s weather-related storm damage and ice-dam damage to its
roofs is covered under the Policy.

        22.    In spite of American Family’s agreement that the roofs at the Property needed to
be replaced, and that the Policy does provide coverage for damages related to weight of snow and
ice and ice damming, American Family denied Cascade Village’s entire claim in a letter dated July
22, 2019.

       23.     Cascade Village challenged American Family’s denial, asserting American Family
should pay for the replacement cost of the condominium and townhome roofs at the Property.

        24.   American Family then hired professional engineer, John Peterson, to investigate
the claimed damage to the roofs at the Property.

       25.     Mr. Peterson inspected the shingles on the roofs at the Property in mid-November
of 2019.

       26.     In the American Family adjuster’s February 26, 2020 email, he conceded that Mr.
Peterson examined the shingles in detail and “his initial thought is the tears to the shingles were
very consistent with snow and ice related damage.”



                                                3
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 5 of 9




        27.     During American Family’s inspection of the roofs in mid-November of 2019, it was
the opinion of its specially hired engineer, Mr. Peterson, that the roofs had suffered tears consistent
with snow and ice related damage and needed to be replaced.

       28.     In early December of 2019, American Family’s adjuster conveyed to Cascade
Village’s representative that, following his inspection with the engineer in mid-November 2019,
he was confident American Family and Cascade Village would reach an agreement and find a
reasonable resolution to the roof replacement claim.

       29.     In late December of 2019, shortly after receipt of the engineer’s report, the
American Family adjuster advised Cascade Village’s representative that American Family
believed roof replacement for the subject buildings (condominiums and townhomes) were proper
given the damages the adjuster observed during his mid-November 2019 inspection.

       30.    American Family refused to disclose the engineer’s report to Cascade Village until
after American Family’s “committee for the claim” had met and reviewed the report and discussed
Cascade Village’s claim.

       31.    In a By letter dated January 15, 2020, American Family agreed that the
condominium and townhome roofs at the Property needed to be replaced, but only agreed to pay
for some of the cost to replace the roofs; specifically, only 10% of the replacement cost for the
condominium and townhome roofs.

        32.     American Family paid $132,151.58 on an actual cash value basis, calculated as
$167,254 for replacement cost (10% of what American Family determined to be the replacement
cost of the condominium and townhome roofs), less $30,102.42 for depreciation, less $5,000 for
the deductible.

       33.    American Family claims that 90% of the need to replace the condominium and
townhome roofs is loss or damage: (1) “caused directly or indirectly by “wear and tear” or
“mechanical breakdown” “regardless of any other cause or event that contributes concurrently or
in any sequence to the loss;” and (2) caused by or results from “faulty, inadequate or defective
workmanship.”

      34.     American Family’s denial of coverage for the roof damage at the Property are
improper and without a reasonable basis, including because:

           a. The roofs need to be replaced entirely because of damage caused by and/or resulting
              from the weight of snow and ice and ice damming, which American Family agrees
              is a Covered Cause of Loss;

           b. There are no applicable exclusions;




                                                  4
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 6 of 9




             c. There is no exclusion in the Policy for loss or damage caused directly or indirectly
                by wear and tear or mechanical breakdown “regardless of any other cause of event
                that contributes in any sequence to the loss”;

             d. Even if the wear and tear and mechanical damage exclusion that does exist in the
                Policy did apply (which it does not), the exception to that exclusion for loss
                resulting in a “Covered Cause of Loss” (which includes “weight of snow [and] ice”)
                operates to negate this exclusion; and,

             e. Even if the faulty inadequate or defective work exclusion did apply (which it does
                not), the exception to that exclusion for loss or damage caused by a Covered Cause
                of Loss (which includes weight of snow and ice and ice damming) operates to
                negate this exclusion.

        35.   Cascade Village has been forced to hire legal counsel to assist it in obtaining the
benefits owed under the Policy

        36.     American Family owes to Cascade Village the replacement cost benefits provided
in the Policy for the condominium and townhome roofs at the Property.

                                   IV.     First Claim for Relief
                                         (Breach of Contract)

      37.      Cascade Village incorporates herein, as if fully set forth, all allegations set forth
elsewhere in this Complaint.

        38.    The Policy is a contract under which American Family agreed to pay, on a
replacement cost basis, for, among other things, direct physical loss caused by weight of snow and
ice and ice damming to the condominium and townhome roofs at the Property.

        39.     The roofs of the condominiums and townhomes at Cascade Village suffered direct
physical loss, necessitating their removal and replacement, as a result of the weight of snow and
ice and ice damming from repeated storms during the winter of 2019.

      40.    American Family breached the Policy by failing to pay and/or failing to pay the full
amount owed for the replacement cost for the condominium and townhome roofs at the Property.

                                 V.     Second Claim for Relief
                (Statutory Delay/Denial; Violation of C.R.S. §§ 10-3-1115 & 1116)

      41.       Cascade Village incorporates herein, as if fully set forth, all allegations set forth
elsewhere in this Complaint.

       42.      Cascade Village is a “first-party claimant”, as defined in C.R.S. § 10-3-1115.



                                                  5
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 7 of 9




        43.    Under the Policy, American Family owes benefits to Cascade Village for the repair,
actual cash value, and replacement costs of the damage to the condominium and townhome roofs
at the Property.

       44.    American Family has unreasonably failed to pay the benefits owed to Cascade
Village and has unreasonably denied and/or ignored its obligation to pay the benefits owed to
Cascade Village, without a reasonable basis.

       45.     American Family’s failure to pay to Cascade Village the benefits owed under the
Policy violates C.R.S. § 10-3-1115, thereby entitling Cascade Village to the remedies included in
C.R.S. §10-3-1116, including two times the covered benefit, costs and attorney’s fees.

                                  VI.   Third Claim for Relief
                                    (Common Law Bad Faith)

      46.      Cascade Village incorporates herein, as if fully set forth, all allegations set forth
elsewhere in this Complaint.

        47.      American Family owed and continues to owe its policyholder, Cascade Village, the
duty of good faith and fair dealing when investigating, evaluating and paying for the losses suffered
as a result of the weight of snow and ice and ice damming during the winter of 2019.

        48.    American Family breached and continues to breach this duty by, among other
things, engaging in one of more of the following acts, some of which are considered Unfair Claim
Settlement Practices pursuant to C.R.S. §10-3-1104(1)(h):

       a.      unreasonably failing to pay Cascade Village’s claim;

       b.      unreasonably failing to properly construe the Policy;

       c.      unreasonably failing to make payments in a reasonable and timely manner;

       d.      misrepresenting pertinent facts or insurance policy provisions relating to
coverages at issue [C.R.S. §10-3-1104(1)(h)(I)];

        e.      failing to acknowledge and act reasonably promptly upon communications with
respect to claims arising under the Policy [C.R.S. §10-3-1104(1)(h)(II)];

        f.      failing to adopt and implement reasonable standards for the prompt investigation
of claims arising under insurance policies [C.R.S. §10-3-1104(1)(h)(III)];

        g.      refusing to pay claims without conducting a reasonable investigation based upon
all available information [C.R.S. §10-3-1104(1)(h)(IV)];

                                                 6
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 8 of 9




       h.     not attempting in good faith to effectuate prompt, fair and equitable settlements of
claims in which liability has become reasonably clear [C.R.S. §10-3-1104(1)(h)(VI)];

       i.      compelling insureds to institute litigation to recover amounts due under an
insurance policy by offering substantially less than the amounts ultimately recovered in actions
brought by such insureds [C.R.S. §10-3-1104(1)(h)(VII)];

        j.      failing to promptly provide a reasonable explanation of the basis in the insurance
policy in relation to the facts or applicable law for denial of a claim or for the offer of a
compromise settlement [C.R.S. §10-3-1104(1)(h)(XIV)];

       k.    failing to act reasonably in the adjustment and resolution of Cascade Village’s
claim, when American Family was aware or should have been aware of its negligence;

        l.     failing to comply with reasonable standards in connection with the investigation,
resolution, and adjustment of Cascade Village’s claim;

       m.      unreasonably denying or failing to affirm coverage for Cascade Village’s claim
within a reasonable time after investigation;

       n.       ignoring reasonably available facts, including without limitation, the
inapplicability of exclusions to the claims and inaccurate statements regarding the roofs and
damage to them; and,

       o.      relying on a standard that is not found in the Policies to deny Plaintiff’s claims.

       49.     American Family’s breach of the duty of good faith and fair dealing was
unreasonable and was action taken by American Family either knowing it was unreasonable, or in
reckless disregard of the fact its action was unreasonable.

       50.    American Family’s breach of the duty of good faith and fair dealing has caused
Cascade Village damages, including loss of funds, delays in making repairs, loss of property value,
and other damages.

        51.     American Family’s actions were willful, wanton and in reckless disregard for the
rights and feelings of Cascade Village.

       WHEREFORE, Cascade Village prays this Honorable Court to:


        1.    Enter judgment in favor of Cascade Village and against American Family for its
losses and damages resulting from American Family’s failure to honor the terms of the Policy and
Colorado law; for its attorney’s fees; and, for other bad faith damages;

                                                 7
Case 1:21-cv-00618-MEH Document 5 Filed 03/02/21 USDC Colorado Page 9 of 9




      2.     Award the remedies provided in C.R.S. § 10-3-1116(1), including the actual
damages of two times the amount of the covered benefit, plus attorney’s fees and costs;

      3.     Award prejudgment and post-judgment interest and costs; and

      4.     Award such other and further relief as this Court deems just and proper.

                                     JURY DEMAND

CASCADE VILLAGE DEMANDS A TRIAL BY A JURY ON ALL ISSUES SO TRIABLE.


      Respectfully submitted this 2nd day of February 2021.

                                           BURG SIMPSON
                                           ELDREDGE HERSH & JARDINE, P.C.
                                           (Original signed copy on file at the law offices
                                            of Burg Simpson Eldredge Hersh & Jardine, P.C.)


                                           /s/ Thomas W. Henderson
                                           Thomas W. Henderson, Reg. No. 16892
                                           Nelson P. Boyle, Reg. No. 39525

                                           ATTORNEYS FOR PLAINTIFF

Plaintiffs’ Address:
50827 US Hwy 550 N
Durango, CO 81301




                                              8
